Title: From Abigail Smith Adams to François Adriaan Van der Kemp, 28 April 1818
From: Adams, Abigail Smith
To: Van der Kemp, François Adriaan


				
					dear Sir
					Quincy April 28th 1818
				
				You justly appreciate the Sympathy of your Quincy Friends under the heavey affliction you have met with. they do in deed feel for you. when the Aged fall, it is the Curse of Nature, but when the young and promising are cut down e’er they reach the meridian of Life, we are led to inquire wherefore? and it is only in the belief of a “Being of unerring wisdom and goodness, that the from whom the afflicted Heart can derive consolation”—or can Say:“He gave and blessed be his name”“He takes but what he gave”you and your Family have in so many instances been calld upon to practise the great virtue of Resignation, and have So frequently exhibeted Such firmness under heavey trials, that You have fully experienced the truth, of “whom the Lord Loveth he chastneth” as we descend the vale of Life, more particularly if we arrive at three Score & ten, we have usually outlived our cotempories—and feel less reluctance at quitting a scene already made desolate by the loss of our early Friends and companions, how reviveing the Thought, that we may again join them, free from the clogs of mortality, in purer Regions, in houses not made with hands, eternal in the Heavens—with this Letter you will receive a volme of the transaction of the Academy of Sience; one volm has been previously Sent which I hope you have received Safe. you will be so kind as to notify Your FriendYour Sympathizing Friend
				
					A Adams
				
				
			